(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    SALMAN v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 15–628.      Argued October 5, 2016—Decided December 6, 2016
Section 10(b) of the Securities Exchange Act of 1934 and the Securities
  and Exchange Commission’s Rule 10b–5 prohibit undisclosed trading
  on inside corporate information by persons bound by a duty of trust
  and confidence not to exploit that information for their personal ad-
  vantage. These persons are also forbidden from tipping inside infor-
  mation to others for trading. A tippee who receives such information
  with the knowledge that its disclosure breached the tipper’s duty ac-
  quires that duty and may be liable for securities fraud for any undis-
  closed trading on the information. In Dirks v. SEC, 463 U. S. 646,
  this Court explained that tippee liability hinges on whether the tip-
  per’s disclosure breaches a fiduciary duty, which occurs when the tip-
  per discloses the information for a personal benefit. The Court also
  held that a personal benefit may be inferred where the tipper re-
  ceives something of value in exchange for the tip or “makes a gift of
  confidential information to a trading relative or friend.” Id., at 664.
     Petitioner Salman was indicted for federal securities-fraud crimes
  for trading on inside information he received from a friend and rela-
  tive-by-marriage, Michael Kara, who, in turn, received the infor-
  mation from his brother, Maher Kara, a former investment banker at
  Citigroup. Maher testified at Salman’s trial that he shared inside in-
  formation with his brother Michael to benefit him and expected him
  to trade on it, and Michael testified to sharing that information with
  Salman, who knew that it was from Maher. Salman was convicted.
     While Salman’s appeal to the Ninth Circuit was pending, the Sec-
  ond Circuit decided that Dirks does not permit a factfinder to infer a
  personal benefit to the tipper from a gift of confidential information
  to a trading relative or friend, unless there is “proof of a meaningfully
  close personal relationship” between tipper and tippee “that gener-
2                     SALMAN v. UNITED STATES

                                 Syllabus

    ates an exchange that is objective, consequential, and represents at
    least a potential gain of a pecuniary or similarly valuable nature,”
    United States v. Newman, 773 F. 3d 438, 452, cert. denied, 577 U. S.
    ___. The Ninth Circuit declined to follow Newman so far, holding
    that Dirks allowed Salman’s jury to infer that the tipper breached a
    duty because he made “ ‘a gift of confidential information to a trad-
    ing relative.’ ” 792 F. 3d 1087, 1092 (quoting Dirks, 463 U. S., at
    664).
Held: The Ninth Circuit properly applied Dirks to affirm Salman’s con-
 viction. Under Dirks, the jury could infer that the tipper here per-
 sonally benefited from making a gift of confidential information to a
 trading relative. Pp. 6–12.
    (a) Salman contends that a gift of confidential information to a
 friend or family member alone is insufficient to establish the personal
 benefit required for tippee liability, claiming that a tipper does not
 personally benefit unless the tipper’s goal in disclosing information is
 to obtain money, property, or something of tangible value. The Gov-
 ernment counters that a gift of confidential information to anyone,
 not just a “trading relative or friend,” is enough to prove securities
 fraud because a tipper personally benefits through any disclosure of
 confidential trading information for a personal (non-corporate) pur-
 pose. The Government argues that any concerns raised by permit-
 ting such an inference are significantly alleviated by other statutory
 elements prosecutors must satisfy. Pp. 6–8.
    (b) This Court adheres to the holding in Dirks, which easily re-
 solves the case at hand: “when an insider makes a gift of confidential
 information to a trading relative or friend . . . [t]he tip and trade re-
 semble trading by the insider himself followed by a gift of the profits
 to the recipient,” 463 U. S., at 664. In these situations, the tipper
 personally benefits because giving a gift of trading information to a
 trading relative is the same thing as trading by the tipper followed by
 a gift of the proceeds. Here, by disclosing confidential information as
 a gift to his brother with the expectation that he would trade on it,
 Maher breached his duty of trust and confidence to Citigroup and its
 clients—a duty acquired and breached by Salman when he traded on
 the information with full knowledge that it had been improperly dis-
 closed. To the extent that the Second Circuit in Newman held that
 the tipper must also receive something of a “pecuniary or similarly
 valuable nature” in exchange for a gift to a trading relative, that rule
 is inconsistent with Dirks. Pp. 8–10.
    (c) Salman’s arguments to the contrary are rejected. Salman has
 cited nothing in this Court’s precedents that undermines the gift-
 giving principle this Court announced in Dirks. Nor has he demon-
 strated that either §10(b) itself or Dirks’s gift-giving standard “leav[e]
                     Cite as: 580 U. S. ____ (2016)                   3

                               Syllabus

  grave uncertainty about how to estimate the risk posed by a crime” or
  are plagued by “hopeless indeterminacy.” Johnson v. United States,
  576 U. S. ___, ___, ___. Salman also has shown “no grievous ambigui-
  ty or uncertainty that would trigger” the rule of lenity. Barber v.
  Thomas, 560 U. S. 474, 492 (internal quotation marks omitted). To
  the contrary, his conduct is in the heartland of Dirks’s rule concern-
  ing gifts of confidential information to trading relatives. Pp. 10–12.
792 F. 3d 1087, affirmed.

  ALITO, J., delivered the opinion for a unanimous Court.
                        Cite as: 580 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–628
                                   _________________


     BASSAM YACOUB SALMAN, PETITIONER v.

               UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                              [December 6, 2016]


   JUSTICE ALITO delivered the opinion of the Court.
   Section 10(b) of the Securities Exchange Act of 1934 and
the Securities and Exchange Commission’s Rule 10b–5
prohibit undisclosed trading on inside corporate infor-
mation by individuals who are under a duty of trust and
confidence that prohibits them from secretly using such
information for their personal advantage. 48 Stat. 891, as
amended, 15 U. S. C. §78j(b) (prohibiting the use, “in
connection with the purchase or sale of any security,” of
“any manipulative or deceptive device or contrivance in
contravention of such rules as the [Securities and Ex-
change Commission] may prescribe”); 17 CFR §240.10b–5
(2016) (forbidding the use, “in connection with the sale or
purchase of any security,” of “any device, scheme or arti-
fice to defraud,” or any “act, practice, or course of business
which operates . . . as a fraud or deceit”); see United States
v. O’Hagan, 521 U. S. 642, 650–652 (1997). Individuals
under this duty may face criminal and civil liability for
trading on inside information (unless they make appropri-
ate disclosures ahead of time).
   These persons also may not tip inside information to
2                SALMAN v. UNITED STATES

                      Opinion of the Court

others for trading. The tippee acquires the tipper’s duty to
disclose or abstain from trading if the tippee knows the
information was disclosed in breach of the tipper’s duty,
and the tippee may commit securities fraud by trading in
disregard of that knowledge. In Dirks v. SEC, 463 U. S.
646 (1983), this Court explained that a tippee’s liability for
trading on inside information hinges on whether the tip-
per breached a fiduciary duty by disclosing the infor-
mation. A tipper breaches such a fiduciary duty, we held,
when the tipper discloses the inside information for a
personal benefit. And, we went on to say, a jury can infer
a personal benefit—and thus a breach of the tipper’s
duty—where the tipper receives something of value in
exchange for the tip or “makes a gift of confidential infor-
mation to a trading relative or friend.” Id., at 664.
   Petitioner Bassam Salman challenges his convictions for
conspiracy and insider trading. Salman received lucrative
trading tips from an extended family member, who had
received the information from Salman’s brother-in-law.
Salman then traded on the information. He argues that
he cannot be held liable as a tippee because the tipper (his
brother-in-law) did not personally receive money or prop-
erty in exchange for the tips and thus did not personally
benefit from them. The Court of Appeals disagreed, hold-
ing that Dirks allowed the jury to infer that the tipper
here breached a duty because he made a “ ‘gift of confiden-
tial information to a trading relative.’ ” 792 F. 3d 1087,
1092 (CA9 2015) (quoting Dirks, supra, at 664). Because
the Court of Appeals properly applied Dirks, we affirm the
judgment below.
                             I
   Maher Kara was an investment banker in Citigroup’s
healthcare investment banking group. He dealt with
highly confidential information about mergers and acqui-
sitions involving Citigroup’s clients. Maher enjoyed a
                 Cite as: 580 U. S. ____ (2016)           3

                     Opinion of the Court

close relationship with his older brother, Mounir Kara
(known as Michael). After Maher started at Citigroup, he
began discussing aspects of his job with Michael. At first
he relied on Michael’s chemistry background to help him
grasp scientific concepts relevant to his new job. Then,
while their father was battling cancer, the brothers dis-
cussed companies that dealt with innovative cancer
treatment and pain management techniques. Michael
began to trade on the information Maher shared with him.
At first, Maher was unaware of his brother’s trading activ-
ity, but eventually he began to suspect that it was taking
place.
   Ultimately, Maher began to assist Michael’s trading by
sharing inside information with his brother about pending
mergers and acquisitions. Maher sometimes used code
words to communicate corporate information to his brother.
Other times, he shared inside information about deals
he was not working on in order to avoid detection. See,
e.g., App. 118, 124–125. Without his younger brother’s
knowledge, Michael fed the information to others—
including Salman, Michael’s friend and Maher’s brother-
in-law. By the time the authorities caught on, Salman
had made over $1.5 million in profits that he split with
another relative who executed trades via a brokerage
account on Salman’s behalf.
   Salman was indicted on one count of conspiracy to com-
mit securities fraud, see 18 U. S. C. §371, and four counts
of securities fraud, see 15 U. S. C. §§78j(b), 78ff; 18
U. S. C. §2; 17 CFR §240.10b–5. Facing charges of their
own, both Maher and Michael pleaded guilty and testified
at Salman’s trial.
   The evidence at trial established that Maher and Mi-
chael enjoyed a “very close relationship.” App. 215. Ma-
her “love[d] [his] brother very much,” Michael was like “a
second father to Maher,” and Michael was the best man at
Maher’s wedding to Salman’s sister. Id., at 158, 195, 104–
4                SALMAN v. UNITED STATES

                     Opinion of the Court

107. Maher testified that he shared inside information
with his brother to benefit him and with the expectation
that his brother would trade on it. While Maher explained
that he disclosed the information in large part to appease
Michael (who pestered him incessantly for it), he also
testified that he tipped his brother to “help him” and to
“fulfil[l] whatever needs he had.” Id., at 118, 82. For
instance, Michael once called Maher and told him that “he
needed a favor.” Id., at 124. Maher offered his brother
money but Michael asked for information instead. Maher
then disclosed an upcoming acquisition. Ibid. Although
he instantly regretted the tip and called his brother back
to implore him not to trade, Maher expected his brother to
do so anyway. Id., at 125.
  For his part, Michael told the jury that his brother’s tips
gave him “timely information that the average person does
not have access to” and “access to stocks, options, and
what have you, that I can capitalize on, that the average
person would never have or dream of.” Id., at 251. Mi-
chael testified that he became friends with Salman when
Maher was courting Salman’s sister and later began shar-
ing Maher’s tips with Salman. As he explained at trial,
“any time a major deal came in, [Salman] was the first on
my phone list.” Id., at 258. Michael also testified that he
told Salman that the information was coming from Maher.
See, e.g., id., at 286 (“ ‘Maher is the source of all this
information’ ”).
  After a jury trial in the Northern District of California,
Salman was convicted on all counts. He was sentenced to
36 months of imprisonment, three years of supervised
release, and over $730,000 in restitution. After his motion
for a new trial was denied, Salman appealed to the Ninth
Circuit. While his appeal was pending, the Second Circuit
issued its opinion in United States v. Newman, 773 F. 3d
438 (2014), cert. denied, 577 U. S. ___ (2015). There, the
Second Circuit reversed the convictions of two portfolio
                    Cite as: 580 U. S. ____ (2016)                  5

                        Opinion of the Court

managers who traded on inside information. The Newman
defendants were “several steps removed from the corpo-
rate insiders” and the court found that “there was no
evidence that either was aware of the source of the inside
information.” 773 F. 3d, at 443. The court acknowledged
that Dirks and Second Circuit case law allow a factfinder
to infer a personal benefit to the tipper from a gift of con-
fidential information to a trading relative or friend. 773
F. 3d, at 452. But the court concluded that, “[t]o the ex-
tent” Dirks permits “such an inference,” the inference “is
impermissible in the absence of proof of a meaningfully
close personal relationship that generates an exchange
that is objective, consequential, and represents at least a
potential gain of a pecuniary or similarly valuable nature.”
773 F. 3d, at 452.1
   Pointing to Newman, Salman argued that his conviction
should be reversed. While the evidence established that
Maher made a gift of trading information to Michael and
that Salman knew it, there was no evidence that Maher
received anything of “a pecuniary or similarly valuable
nature” in exchange—or that Salman knew of any such
benefit. The Ninth Circuit disagreed and affirmed Sal-
man’s conviction. 792 F. 3d 1087. The court reasoned
that the case was governed by Dirks’s holding that a tip-
per benefits personally by making a gift of confidential
information to a trading relative or friend. Indeed, Ma-
her’s disclosures to Michael were “precisely the gift of
confidential information to a trading relative that Dirks
envisioned.” 792 F. 3d, at 1092 (internal quotation marks
omitted). To the extent Newman went further and re-
quired additional gain to the tipper in cases involving gifts
——————
   1 The Second Circuit also reversed the Newman defendants’ convic-

tions because the Government introduced no evidence that the defend-
ants knew the information they traded on came from insiders or that
the insiders received a personal benefit in exchange for the tips. 773
F. 3d, at 453–454. This case does not implicate those issues.
6                    SALMAN v. UNITED STATES

                          Opinion of the Court

of confidential information to family and friends, the
Ninth Circuit “decline[d] to follow it.” 792 F. 3d, at 1093.
  We granted certiorari to resolve the tension between the
Second Circuit’s Newman decision and the Ninth Circuit’s
decision in this case.2 577 U. S. ___ (2016).
                              II

                              A

   In this case, Salman contends that an insider’s “gift of
confidential information to a trading relative or friend,”
Dirks, 463 U. S., at 664, is not enough to establish securi-
ties fraud. Instead, Salman argues, a tipper does not
personally benefit unless the tipper’s goal in disclosing
inside information is to obtain money, property, or some-
thing of tangible value. He claims that our insider-trading
precedents, and the cases those precedents cite, involve
situations in which the insider exploited confidential
information for the insider’s own “tangible monetary
profit.” Brief for Petitioner 31. He suggests that his
——————
   2 Dirks v. SEC, 463 U. S. 646 (1983), established the personal-benefit

framework in a case brought under the classical theory of insider-
trading liability, which applies “when a corporate insider” or his tippee
“trades in the securities of [the tipper’s] corporation on the basis of
material, nonpublic information.” United States v. O’Hagan, 521 U. S.
642, 651–652 (1997). In such a case, the defendant breaches a duty to,
and takes advantage of, the shareholders of his corporation. By con-
trast, the misappropriation theory holds that a person commits securi-
ties fraud “when he misappropriates confidential information for
securities trading purposes, in breach of a duty owed to the source of
the information” such as an employer or client. Id., at 652. In such a
case, the defendant breaches a duty to, and defrauds, the source of the
information, as opposed to the shareholders of his corporation. The
Court of Appeals observed that this is a misappropriation case, 792
F. 3d, 1087, 1092, n. 4 (CA9 2015), while the Government represents
that both theories apply on the facts of this case, Brief for United States
15, n. 1. We need not resolve the question. The parties do not dispute
that Dirks’s personal-benefit analysis applies in both classical and
misappropriation cases, so we will proceed on the assumption that it
does.
                 Cite as: 580 U. S. ____ (2016)            7

                     Opinion of the Court

position is reinforced by our criminal-fraud precedents
outside of the insider-trading context, because those cases
confirm that a fraudster must personally obtain money or
property. Id., at 33–34. More broadly, Salman urges that
defining a gift as a personal benefit renders the insider-
trading offense indeterminate and overbroad: indetermi-
nate, because liability may turn on facts such as the close-
ness of the relationship between tipper and tippee and the
tipper’s purpose for disclosure; and overbroad, because the
Government may avoid having to prove a concrete per-
sonal benefit by simply arguing that the tipper meant to give
a gift to the tippee. He also argues that we should inter-
pret Dirks’s standard narrowly so as to avoid constitutional
concerns. Brief for Petitioner 36–37. Finally, Salman
contends that gift situations create especially troubling
problems for remote tippees—that is, tippees who receive
inside information from another tippee, rather than the
tipper—who may have no knowledge of the relationship
between the original tipper and tippee and thus may not
know why the tipper made the disclosure. Id., at 43, 48,
50.
   The Government disagrees and argues that a gift of
confidential information to anyone, not just a “trading
relative or friend,” is enough to prove securities fraud. See
Brief for United States 27 (“Dirks’s personal-benefit test
encompasses a gift to any person with the expectation that
the information will be used for trading, not just to ‘a
trading relative or friend’ ” (quoting 463 U. S., at 664;
emphasis in original)). Under the Government’s view, a
tipper personally benefits whenever the tipper discloses
confidential trading information for a noncorporate pur-
pose. Accordingly, a gift to a friend, a family member, or
anyone else would support the inference that the tipper
exploited the trading value of inside information for per-
sonal purposes and thus personally benefited from the
disclosure. The Government claims to find support for
8                SALMAN v. UNITED STATES

                     Opinion of the Court

this reading in Dirks and the precedents on which Dirks
relied. See, e.g., id., at 654 (“fraud” in an insider-trading
case “derives ‘from the inherent unfairness involved where
one takes advantage’ of ‘information intended to be avail-
able only for a corporate purpose and not for the personal
benefit of anyone’ ” (quoting In re Merrill Lynch, Pierce,
Fenner & Smith, Inc., 43 S. E. C. 933, 936 (1968))).
   The Government also argues that Salman’s concerns
about unlimited and indeterminate liability for remote
tippees are significantly alleviated by other statutory
elements that prosecutors must satisfy to convict a tippee
for insider trading. The Government observes that, in
order to establish a defendant’s criminal liability as a
tippee, it must prove beyond a reasonable doubt that the
tipper expected that the information being disclosed would
be used in securities trading. Brief for United States 23–
24; Tr. of Oral Arg. 38. The Government also notes that,
to establish a defendant’s criminal liability as a tippee, it
must prove that the tippee knew that the tipper breached
a duty—in other words, that the tippee knew that the
tipper disclosed the information for a personal benefit and
that the tipper expected trading to ensue. Brief for United
States 43; Tr. of Oral Arg. 36–37, 39.
                             B
   We adhere to Dirks, which easily resolves the narrow
issue presented here.
   In Dirks, we explained that a tippee is exposed to liabil-
ity for trading on inside information only if the tippee
participates in a breach of the tipper’s fiduciary duty.
Whether the tipper breached that duty depends “in large
part on the purpose of the disclosure” to the tippee. 463
U. S., at 662. “[T]he test,” we explained, “is whether the
insider personally will benefit, directly or indirectly, from
his disclosure.” Ibid. Thus, the disclosure of confidential
information without personal benefit is not enough. In
                 Cite as: 580 U. S. ____ (2016)            9

                     Opinion of the Court

determining whether a tipper derived a personal benefit,
we instructed courts to “focus on objective criteria, i.e.,
whether the insider receives a direct or indirect personal
benefit from the disclosure, such as a pecuniary gain or a
reputational benefit that will translate into future earn-
ings.” Id., at 663. This personal benefit can “often” be
inferred “from objective facts and circumstances,” we
explained, such as “a relationship between the insider and
the recipient that suggests a quid pro quo from the latter,
or an intention to benefit the particular recipient.” Id., at
664. In particular, we held that “[t]he elements of fiduci-
ary duty and exploitation of nonpublic information also
exist when an insider makes a gift of confidential infor-
mation to a trading relative or friend.” Ibid. (emphasis
added). In such cases, “[t]he tip and trade resemble trad-
ing by the insider followed by a gift of the profits to the
recipient.” Ibid. We then applied this gift-giving principle
to resolve Dirks itself, finding it dispositive that the tip-
pers “received no monetary or personal benefit” from their
tips to Dirks, “nor was their purpose to make a gift of
valuable information to Dirks.” Id., at 667 (emphasis
added).
   Our discussion of gift giving resolves this case. Maher,
the tipper, provided inside information to a close relative,
his brother Michael. Dirks makes clear that a tipper
breaches a fiduciary duty by making a gift of confidential
information to “a trading relative,” and that rule is suffi-
cient to resolve the case at hand. As Salman’s counsel
acknowledged at oral argument, Maher would have
breached his duty had he personally traded on the infor-
mation here himself then given the proceeds as a gift to
his brother. Tr. of Oral Arg. 3–4. It is obvious that Maher
would personally benefit in that situation. But Maher
effectively achieved the same result by disclosing the
information to Michael, and allowing him to trade on it.
Dirks appropriately prohibits that approach, as well. Cf.
10               SALMAN v. UNITED STATES

                     Opinion of the Court

463 U. S., at 659 (holding that “insiders [are] forbidden”
both “from personally using undisclosed corporate infor-
mation to their advantage” and from “giv[ing] such infor-
mation to an outsider for the same improper purpose of
exploiting the information for their personal gain”). Dirks
specifies that when a tipper gives inside information to “a
trading relative or friend,” the jury can infer that the
tipper meant to provide the equivalent of a cash gift. In
such situations, the tipper benefits personally because
giving a gift of trading information is the same thing as
trading by the tipper followed by a gift of the proceeds.
Here, by disclosing confidential information as a gift to his
brother with the expectation that he would trade on it,
Maher breached his duty of trust and confidence to
Citigroup and its clients—a duty Salman acquired, and
breached himself, by trading on the information with full
knowledge that it had been improperly disclosed.
   To the extent the Second Circuit held that the tipper
must also receive something of a “pecuniary or similarly
valuable nature” in exchange for a gift to family or friends,
Newman, 773 F. 3d, at 452, we agree with the Ninth
Circuit that this requirement is inconsistent with Dirks.
                              C
  Salman points out that many insider-trading cases—
including several that Dirks cited—involved insiders who
personally profited through the misuse of trading infor-
mation. But this observation does not undermine the test
Dirks articulated and applied. Salman also cites a sam-
pling of our criminal-fraud decisions construing other
federal fraud statutes, suggesting that they stand for the
proposition that fraud is not consummated unless the
defendant obtains money or property. Sekhar v. United
States, 570 U. S. ___ (2013) (Hobbs Act); Skilling v. United
States, 561 U. S. 358 (2010) (honest-services mail and wire
fraud); Cleveland v. United States, 531 U. S. 12 (2000)
                  Cite as: 580 U. S. ____ (2016)           11

                      Opinion of the Court

(wire fraud); McNally v. United States, 483 U. S. 350
(1987) (mail fraud). Assuming that these cases are rele-
vant to our construction of §10(b) (a proposition the Gov-
ernment forcefully disputes), nothing in them undermines
the commonsense point we made in Dirks. Making a gift
of inside information to a relative like Michael is little
different from trading on the information, obtaining the
profits, and doling them out to the trading relative. The
tipper benefits either way. The facts of this case illustrate
the point: In one of their tipper-tippee interactions, Mi-
chael asked Maher for a favor, declined Maher’s offer of
money, and instead requested and received lucrative
trading information.
   We reject Salman’s argument that Dirks’s gift-giving
standard is unconstitutionally vague as applied to this
case. Dirks created a simple and clear “guiding principle”
for determining tippee liability, 463 U. S., at 664, and
Salman has not demonstrated that either §10(b) itself or
the Dirks gift-giving standard “leav[e] grave uncertainty
about how to estimate the risk posed by a crime” or are
plagued by “hopeless indeterminacy,” Johnson v. United
States, 576 U. S. ___, ___, ___ (2015) (slip op., at 5, 7). At
most, Salman shows that in some factual circumstances
assessing liability for gift-giving will be difficult. That
alone cannot render “shapeless” a federal criminal prohibi-
tion, for even clear rules “produce close cases.” Id., at ___,
___ (slip op., at 9, 10). We also reject Salman’s appeal to
the rule of lenity, as he has shown “no grievous ambiguity
or uncertainty that would trigger the rule’s application.”
Barber v. Thomas, 560 U. S. 474, 492 (2010) (internal
quotation marks omitted). To the contrary, Salman’s
conduct is in the heartland of Dirks’s rule concerning gifts.
It remains the case that “[d]etermining whether an insider
personally benefits from a particular disclosure, a question
of fact, will not always be easy for courts.” 463 U. S., at
664. But there is no need for us to address those difficult
12               SALMAN v. UNITED STATES

                      Opinion of the Court

cases today, because this case involves “precisely the ‘gift
of confidential information to a trading relative’ that Dirks
envisioned.” 792 F. 3d, at 1092 (quoting 463 U. S., at 664).
                             III
  Salman’s jury was properly instructed that a personal
benefit includes “the benefit one would obtain from simply
making a gift of confidential information to a trading
relative.” App. 398–399. As the Court of Appeals noted,
“the Government presented direct evidence that the dis-
closure was intended as a gift of market-sensitive infor-
mation.” 792 F. 3d, at 1094. And, as Salman conceded
below, this evidence is sufficient to sustain his conviction
under our reading of Dirks. Appellant’s Supplemental
Brief in No. 14–10204 (CA9), p. 6 (“Maher made a gift of
confidential information to a trading relative [Michael] . . .
and, if [Michael’s] testimony is accepted as true (as it must
be for purposes of sufficiency review), Salman knew that
Maher had made such a gift” (internal quotation marks,
brackets, and citation omitted)). Accordingly, the Ninth
Circuit’s judgment is affirmed.
                                             It is so ordered.